October 29, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                       CHRISTINE E. REULE, Appellant

NO. 14-13-00502-CV                          V.

 M & T MORTGAGE, M & T BANK, BAYVIEW LOAN SERVICING, LLC,
BAYVIEW FINANCIAL TRADING GROUP, LP, BAYVIEW FINANCIAL LP,
   AND HUGHS, WATTERS, ASKANASE, LLP, CAROLYN TAYLOR,
     AUDREY LEWIS, JEFF LEVA, SANDY DASIGENIS, AND RLZ
                INVESTMENTS, INC., Appellees
              ________________________________

       This cause, an appeal from the judgment in favor of appellee, M & T
Mortgage, M & T Bank, Bayview Loan Servicing, LLC, Bayview Financial
Trading Group, LP, Bayview Financial LP, Hughs, Watters, Askanase, LLP,
Carolyn Taylor, Audrey Lewis, Jeff Leva, Sandy Dasigenis, and RLZ Investments,
Inc., signed September 3, 2013, was heard on the transcript of the record. We have
inspected the record and find no error in the judgment. We order the judgment of
the court below AFFIRMED.

      We order appellant, Christine E. Reule, to pay all costs incurred in this
appeal.

      We further order this decision certified below for observance.